402 F.2d 271
James Stanley PIPES, Appellant,v.UNITED STATES of America, Appellee.
No. 24965.
United States Court of Appeals Fifth Circuit.
Nov. 1, 1968.

Neil Heimanson, Atlanta, Ga., for appellant.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, and AINSWORTH and GODBOLD, Circuit judges.
ON PETITION FOR REHEARING EN BANC
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service of the Court having requested that the Court be polled on rehearing en banc (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the Petition for Rehearing En Banc in denied.  (See opinion at 5 Cir., 399 F.2d 471).

GODBOLD, Circuit Judge:

2
I concurred in the result of this case, therefore I concur in the denial of the petition for rehearing.  In so doing I do not recede from, but reiterate, the views already expressed in my separate opinion concurring in part and dissenting in part.